 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAUL GARZA,                                       No. 2:17-cv-0516 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    CDCR APPEALS, et al.,
15                       Defendants.
16

17          Plaintiff has filed a motion for a certificate of appealability. ECF No. 15. However, a

18   certificate of appealability is not required to appeal a civil action brought under 42 U.S.C. § 1983.

19          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a certificate of

20   appealability (ECF No. 15) is denied.

21   DATED: November 15, 2019

22

23

24

25

26

27

28
                                                        1
